UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-2530



CALVIN SHOEMAKER,

                                             Plaintiff - Appellant,

          versus


UNITED STATES DEPARTMENT OF THE ARMY,

                                              Defendant - Appellee,

          and


HUGHES AIRCRAFT COMPANY; HUGHES ELECTRONICS
CORPORATION; RAYTHEON COMPANY,

                                                        Defendants.



                             No. 99-1255



CALVIN SHOEMAKER,

                                             Plaintiff - Appellant,

          versus


HUGHES AIRCRAFT COMPANY; HUGHES ELECTRONICS
CORPORATION; RAYTHEON COMPANY,

                                            Defendants - Appellees,
          and

UNITED STATES DEPARTMENT OF THE ARMY,

                                                       Defendant.



                            No. 99-1256



CALVIN SHOEMAKER,

                                          Plaintiff - Appellant,

          versus


UNITED STATES DEPARTMENT OF THE ARMY,

                                           Defendant - Appellee,

          and


HUGHES AIRCRAFT COMPANY; HUGHES ELECTRONICS
CORPORATION; RAYTHEON COMPANY,

                                                      Defendants.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-97-2010-A)


Submitted:   May 13, 1999                 Decided:   May 19, 1999




                                 2
Before WIDENER and MOTZ, Circuit Judges, and BUTZNER,* Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Calvin Shoemaker, Appellant Pro Se. Brian David Miller, Assistant
United States Attorney, Alexandria, Virginia; Francis Eugene
Purcell, Jr., Lora A. Brzezynski, MCKENNA & CUNEO, Washington,
D.C.; Thomas Michael Abbott, Philip B. Kumpis, MCKENNA & CUNEO, Los
Angeles, California, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




     *
      Senior Judge Butzner did not participate in consideration of
this case. The opinion is filed by a quorum of the panel pursuant
to 28 U.S.C. § 46(d).


                                3
PER CURIAM:

       Calvin Shoemaker appeals the district court’s orders dismiss-

ing this qui tam civil action filed pursuant to the False Claims

Act.    See 31 U.S.C. § 3730(b) (1994).   Shoemaker also appeals the

district court’s order declining to reconsider the dismissal of his

claims against the United States Army. We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Shoemaker v. Hughes Aircraft Co., No. CA-97-2010-A (E.D. Va. Sept.

4, Oct. 2, 1998, & Feb. 1, 1999).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                  4